DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 12 October 2021 in reference to application 16/797,928.  Claims 21-40 are pending and have been examined.

Response to Amendment
The amendment filed 12 October 2021 has been accepted and considered in this office action.  Claims 21-40 have been amended.

Response to Arguments
Applicant's arguments filed 12 October 2021 have been fully considered but they are not persuasive. Applicant argues, see remarks pages 11-12, that the combination of Miller, Lewis, and Conway fail to teach that the determined attributes include an actual energy level of the user, the examiner respectfully disagrees.  Applicant bases their position on that Conway fails to teach this feature.  However, examiner notes that Lewis teaches that the attributes include “volume” at paragraphs 0089-90, which may be fairly interpreted as “actual energy level of the user.”  Therefore Miller and Lewis teach this limitation.

Examiner also notes that no e-terminal disclaimer has been filed as indicated in the remarks page 11. As such, the double patenting rejection will be maintained in this action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,629,200. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 10/629,200 anticipate the instant claims as laid out in the chart below.

Instant Application
US Patent 10,629,200
Claim 21: A method for performing voice analysis, the method comprising: 
Claim 1: A method for performing voice analysis, the method comprising: 
storing, in a database, a simulation file for conducting a training session with a user, the simulation file including at least a script; 
storing, in a database, a simulation file for conducting a training session with a user, the simulation file including at least a script; 
further storing, in the database, desired attributes associated with the simulation file; 
further storing, in the database, desired attributes associated with the simulation file; 

retrieving, by a server, the simulation file from the database; 
providing, by a client application, a user interface to conduct the voice analysis using the simulation file from the database; 
providing, by a client application, a user interface to conduct the voice analysis using the simulation file from the database; 
receiving, at the client application, one or more voice impressions from a user; 
receiving, at the client application, one or more voice impressions from a user; 
analyzing, at an audio analysis tool, at least one of the voice impressions of the user; 
analyzing, at an audio analysis tool, at least one of the voice impressions of the user; 
determining, at the audio analysis tool, attributes of the at least one voice impression in response to analyzing the at least one voice impression; 
determining, at the audio analysis tool, attributes of the at least one voice impression in response to analyzing the at least one voice impression; 
comparing, at the audio analysis tool, the determined attributes to the desired attributes associated with the simulation file; and 
comparing, at the audio analysis tool, the determined attributes to the desired attributes associated with the simulation file; and 
providing, by the client application, feedback to the user based on the comparison; 
providing, by the client application, feedback to the user based on the comparison; 
wherein the determined attributes include an actual sales effectiveness; 
wherein the determined attributes include an actual energy level and an actual sales effectiveness; 
wherein the desired attributes includes an ideal sales effectiveness.
wherein the desired attributes includes an ideal energy level and an ideal sales effectiveness.
Claim 22: The method of Claim 1, wherein storing the simulation file comprises storing snippets of the simulation file.
Claim 2: The method of claim 1, wherein storing the simulation file comprises storing snippets of the simulation file.
Claim 23: The method of Claim 2, wherein storing the desired attributes comprises storing desired attributes for each snippet of the simulation file.
Claim 3: The method of claim 2, wherein storing the desired attributes comprises storing desired attributes for each snippet of the simulation file.
Claim 24: The method of Claim 3, wherein storing the desired attributes further comprises storing acceptable ranges of the desired attributes.
Claim 4: The method of claim 3, wherein storing the desired attributes further comprises storing acceptable ranges of the desired attributes
Claim 25: The method of Claim 4, and further comprising storing the feedback in the database.
Claim 5: The method of claim 4, and further comprising storing the feedback in the database.
Claim 26: The method of Claim 5, wherein storing the feedback comprises 
Claim 6: The method of claim 5, wherein storing the feedback comprises storing feedback for each desired attribute.
Claim 27: The method of Claim 6, wherein storing the feedback comprises storing feedback for a particular measured level of such desired feedback.
Claim 7: The method of claim 6, wherein storing the feedback comprises storing feedback for a particular measured level of such desired feedback.
Claim 28: The method of Claim 7, wherein storing the feedback further comprises storing feedback for each desired attribute for each segment.
Claim 8: The method of claim 7, wherein storing the feedback further comprises storing feedback for each desired attribute for each segment.
Claim 29: The method of Claim 8, wherein receiving one or more voice impressions from a user comprises receiving a plurality of snippets of the one or more voice impressions.
Claim 9: The method of claim 8, wherein receiving one or more voice impressions from a user comprises receiving a plurality of snippets of the one or more voice impressions.
Claim 30: The method of Claim 9, wherein analyzing at least one of the voice impressions comprises analyzing each of the plurality of snippets of the at least one of the voice impressions.
Claim 10: The method of claim 9, wherein analyzing at least one of the voice impressions comprises analyzing each of the plurality of snippets of the at least one of the voice impressions.
Claim 31: The method of Claim 10, wherein determining attributes of the at least one voice impression comprises determining attributes of one of the plurality of snippets of the at least one voice impression.
Claim 11: The method of claim 10, wherein determining attributes of the at least one voice impression comprises determining attributes of one of the plurality of snippets of the at least one voice impression.
Claim 32: The method of Claim 11, wherein comparing the determined attributes to the desired attributes further comprises comparing the determined attributes of the one of the plurality of snippets of the at least one voice impression to the desired attributes of one of the snippets of the simulation file, wherein the snippet of the at least one voice impression is received in response to communicating the one of the snippets of the simulation file to the user during the voice analysis.
Claim 12: The method of claim 11, wherein comparing the determined attributes to the desired attributes further comprises comparing the determined attributes of the one of the plurality of snippets of the at least one voice impression to the desired attributes of one of the snippets of the simulation file, wherein the snippet of the at least one voice impression is received in response to communicating the one of the snippets of the simulation file to the user during the voice analysis.
Claim 33: The method of Claim 1, wherein each of the desired attributes include a particular attribute and a desired level of such attribute.
Claim 13: The method of claim 1, wherein each of the desired attributes include a particular attribute and a desired level of such attribute.
Claim 34: The method of Claim 1, wherein providing feedback to the user 
Claim 14: The method of claim 1, wherein providing feedback to the user 
Claim 35: The method of Claim 1, where providing feedback to the user based on the comparison includes an assessment of a proficiency level of the user.
Claim 15: The method of claim 1, where providing feedback to the user based on the comparison includes an assessment of a proficiency level of the user
Claim 36: The method of Claim 1, wherein providing feedback to the user based on the comparison includes a recommendation to change the voice of the user.
Claim 16: The method of claim 1, wherein providing feedback to the user based on the comparison includes a recommendation to change the voice of the user.
Claim 37: The method of Claim 1, wherein providing feedback to the user based on the comparison includes a recommendation to change the posture of the user.
Claim 17: The method of claim 1, wherein providing feedback to the user based on the comparison includes a recommendation to change the posture of the user.
Claim 38: The method of Claim 1, wherein providing feedback to the user based on the comparison includes providing feedback on a plurality of different desired attributes associated with a particular snippet of the voice impression.
Claim 18: The method of claim 1, wherein providing feedback to the user based on the comparison includes providing feedback on a plurality of different desired attributes associated with a particular snippet of the voice impression.
Claim 39: A voice analysis training system comprising: 
Claim 19: A voice analysis training system comprising: 
a database configured to store a simulation file for conducting a training session with a user, the simulation file including at least a script, and wherein the database is further configured to store desired attributes associated with the simulation file; 
a database configured to store a simulation file for conducting a training session with a user, the simulation file including at least a script, and wherein the database is further configured to store desired attributes associated with the simulation file; 
a server in communication with the database and operable to retrieve the simulation file from the database; 
a server in communication with the database and operable to retrieve the simulation file from the database; 
a client application in communication with the server and operable to cause the display of a user interface to conduct the voice analysis using the simulation file, and wherein the client application receives one or more voice impressions from a user and communicates the one or more voice impressions to the server; 
a client application in communication with the server and operable to cause the display of a user interface to conduct the voice analysis using the simulation file, and wherein the client application receives one or more voice impressions from a user and communicates the one or more voice impressions to the server; 
an audio analysis tool in communication with the server and operable to receive at least one of the voice impressions of the 


wherein the audio analysis tool is further operable to compare the determined attributes to the desired attributes associated with the simulation file; and 
wherein the client application is operable to provide feedback to the user in response to the comparison;
wherein the client application is operable to provide feedback to the user in response to the comparison; 
wherein the determined attributes include an actual sales effectiveness; 
wherein the determined attributes include an actual energy level and an actual sales effectiveness; 
wherein the desired attributes includes an ideal sales effectiveness.
wherein the desired attributes includes an ideal energy level and an ideal sales effectiveness.
Claim 40: A non-transitory machine readable storage medium comprising instruction that, when executed, cause a processor to: 
Claim 20: A non-transitory machine readable storage medium comprising instruction that, when executed, cause a processor to: 
store, in a database, a simulation file for conducting a training session with a user, the simulation file including at least a script; 
store, in a database, a simulation file for conducting a training session with a user, the simulation file including at least a script; 
further store, in the database, desired attributes associated with the simulation file; 
further store, in the database, desired attributes associated with the simulation file; 
retrieve, by a server, the simulation file from the database; 
retrieve, by a server, the simulation file from the database; 
provide, by a client application, a user interface to conduct the voice analysis using the simulation file from the database; 
provide, by a client application, a user interface to conduct the voice analysis using the simulation file from the database; 
receive, at the client application, one or more voice impressions from a user; 
receive, at the client application, one or more voice impressions from a user; 
analyze, at an audio analysis tool, at least one of the voice impressions of the user; 
analyze, at an audio analysis tool, at least one of the voice impressions of the user; 
determine, at the audio analysis tool, attributes of the at least one voice impression in response to analyzing the at least one voice impression; 
determine, at the audio analysis tool, attributes of the at least one voice impression in response to analyzing the at least one voice impression; 
compare, at the audio analysis tool, the determined attributes to the desired attributes associated with the simulation file; and 
compare, at the audio analysis tool, the determined attributes to the desired attributes associated with the simulation file; and 

provide, by the client application, feedback to the user based on the comparison; 
wherein the determined attributes include an actual sales effectiveness; 
wherein the determined attributes include an actual energy level and an actual sales effectiveness; 
wherein the desired attributes includes an ideal sales effectiveness.
wherein the desired attributes includes an ideal energy level and an ideal sales effectiveness.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21, 22, 33, 36, and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US PAP 2007/0100626) in view of Lewis et al. (US PAP 2011/0231194).

Consider claim 21, Miller teaches a method for performing voice analysis (abstract), the method comprising: 
storing, in a database, a simulation file for conducting a training session with a user, the simulation file including at least a script (0019, 0023, scripts and canned speeches for users to recite); 
retrieving, by a server, the simulation file from the database (0023, 27, scripts retrieved presented to user in teleprompter window, 0029, client and server, speech analysis system may reside on server); 

receiving, at the client application, one or more voice impressions from a user (0020, voice input into system as user reads script); 
analyzing, at an audio analysis tool, at least one of the voice impressions of the user (0020, analyze volume, intonation, speed, pitch etc.); 
determining, at the audio analysis tool, attributes of the at least one voice impression in response to analyzing the at least one voice impression (0030, determine speed, intonation, which indicates attributes); 
providing, by the client application, feedback to the user based on the determining (0020, 0022, 25, feedback provided to user i.e. “speak louder”).
	Miller does not specifically teach
further storing, in the database, desired attributes associated with the simulation file; 
comparing, at the audio analysis tool, the determined attributes to the desired attributes associated with the simulation file; and 
providing, by the client application, feedback to the user based on the comparison, wherein the determined attributes include an actual energy level of the users, and 
wherein the desired attributes incudes an ideal energy level of the users.
	In the same field of speech analysis, Lewis teaches 

comparing, at the audio analysis tool, the determined attributes to the desired attributes associated with the simulation file (0090, comparison to acceptable ranges); and 
providing, by the client application, feedback to the user based on the comparison (0090, offers feedback if parameters fall out of range), wherein the determined attributes include an actual energy level of the users (0089, parameters include volume or loudness), and 
wherein the desired attributes incudes an ideal energy level of the users (0089-90, parameter ranges include volume or loudness).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to compare parameters to desired ranges as taught by Lewis in the system of Miller in order to more accurately provide feedback about a speakers recitation (Lewis 0089).

Consider claim 22, Miller teaches the method of Claim 21, wherein storing the simulation file comprises storing snippets of the simulation file (0028, words and phrases of script displayed in figure 4).

Consider claim 33, Lewis teaches the method of Claim 21, wherein each of the desired attributes include a particular attribute and a desired level of such attribute (0090, acceptable ranges of voice parameters).

Consider claim 36, Miller teaches the method of Claim 21, wherein providing feedback to the user based on the comparison includes a recommendation to change the voice of the user (0020, 0022, 25, feedback provided to user i.e. “speak louder”).

Consider claim 38, Miller teaches The method of Claim 21, wherein providing feedback to the user based on the comparison includes providing feedback on a plurality of different desired attributes associated with a particular snippet of the voice impression (0028, figure 4, analysis and feedback based on words or phrases based on different categories).

Consider claim 39, Miller teaches a voice analysis training system(abstract)  comprising: 
a database configured to store a simulation file for conducting a training session with a user, the simulation file including at least a script (0019, 0023, scripts and canned speeches for users to recite); 
a server in communication with the databased and operable to retrieve the simulation file from the database (0023, 27, scripts retrieved presented to user in teleprompter window, 0029, client and server, speech analysis system may reside on server); 
a client application in communication with the server and operable to cause the display of a user interface to conduct the voice analysis using the simulation file from the database (0023, 27, scripts retrieved presented to user in teleprompter window), 
wherein the client application receives one or more voice impressions from a user and communicates the one or more voice impressions to the server (0020, voice input into system as user reads script); 
an audio analysis tool in communication with the server and operable to receive at least one of the voice impressions of the user and determine attributes of the at least one voice impression in response to analyzing the at least one voice impression (0030, determine speed, intonation, which indicates attributes), wherein the client application is operable to provide feedback to the user in response (0020, 0022, 25, feedback provided to user i.e. “speak louder”)
	Miller does not specifically teach
further storing, in the database, desired attributes associated with the simulation file; 
comparing, at the audio analysis tool, the determined attributes to the desired attributes associated with the simulation file; and 
providing, by the client application, feedback to the user based on the comparison, wherein the determined attributes include an actual energy level of the users, and 
wherein the desired attributes incudes an ideal energy level of the users.
	In the same field of speech analysis, Lewis teaches 
further storing, in the database, desired attributes associated with the simulation file (0090, acceptable ranges of voice parameters); 

providing, by the client application, feedback to the user based on the comparison (0090, offers feedback if parameters fall out of range), wherein the determined attributes include an actual energy level of the users (0089, parameters include volume or loudness), and 
wherein the desired attributes incudes an ideal energy level of the users (0089-90, parameter ranges include volume or loudness).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to compare parameters to desired ranges as taught by Lewis in the system of Miller in order to more accurately provide feedback about a speakers recitation (Lewis 0089).

Consider claim 40, Miller teaches a non-transitory machine readable storage medium comprising instruction that, when executed, cause a processor (0029, RAM or ROM) to: 
store, in a database, a simulation file for conducting a training session with a user, the simulation file including at least a script (0019, 0023, scripts and canned speeches for users to recite); 
retrieve, by a server, the simulation file from the database (0023, 27, scripts retrieved presented to user in teleprompter window, 0029, client and server, speech analysis system may reside on server); 

receive, at the client application, one or more voice impressions from a user (0020, voice input into system as user reads script); 
analyze, at an audio analysis tool, at least one of the voice impressions of the user (0020, analyze volume, intonation, speed, pitch etc.); 
determine, at the audio analysis tool, attributes of the at least one voice impression in response to analyzing the at least one voice impression (0030, determine speed, intonation, which indicates attributes); 
provide, by the client application, feedback to the user based on the determining (0020, 0022, 25, feedback provided to user i.e. “speak louder”).
	Miller does not specifically teach
further storing, in the database, desired attributes associated with the simulation file; 
comparing, at the audio analysis tool, the determined attributes to the desired attributes associated with the simulation file; and 
providing, by the client application, feedback to the user based on the comparison, wherein the determined attributes include an actual energy level of the users, and 
wherein the desired attributes incudes an ideal energy level of the users.
	In the same field of speech analysis, Lewis teaches 

comparing, at the audio analysis tool, the determined attributes to the desired attributes associated with the simulation file (0090, comparison to acceptable ranges); and 
providing, by the client application, feedback to the user based on the comparison (0090, offers feedback if parameters fall out of range), wherein the determined attributes include an actual energy level of the users (0089, parameters include volume or loudness), and 
wherein the desired attributes incudes an ideal energy level of the users (0089-90, parameter ranges include volume or loudness).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to compare parameters to desired ranges as taught by Lewis in the system of Miller in order to more accurately provide feedback about a speakers recitation (Lewis 0089).

Claims 23-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller and Lewis as applied to claim 22 above, and further in view of McHale et al. (US PAP 2006/0009979).

Consider claim 23, Miller and Lewis teach the method of Claim 22, but do not specifically teach wherein storing the desired attributes comprises storing desired attributes for each snippet of the simulation file.

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use desired attribute information for each segment as taught by McHale in the system of Miller and Lewis in order to allow for variations in desired attributes.

Consider claim 24, Lewis teaches the method of Claim 23, wherein storing the desired attributes further comprises storing acceptable ranges of the desired attributes (0090, acceptable ranges of voice parameters).

Consider claim 25, Miller teaches the method of Claim 24, and further comprising storing the feedback in the database (0022, feedback may be saved for later playback.).

Consider claim 26, Miller teaches the method of Claim 25, wherein storing the feedback comprises storing feedback for each desired attribute (0028, figure 4, feedback presented for each category tracked).

Consider claim 27, Miller teaches the method of Claim 26, wherein storing the feedback comprises storing feedback for a particular measured level of such desired feedback (i.e. figure 4, feedback of “too low” or “too fast”, displayed times and pauses).

Consider claim 28, Miller teaches the method of Claim 27, wherein storing the feedback further comprises storing feedback for each desired attribute for each segment (0028, figure 4, feedback referenced to particular words or phrases. ).

Consider claim 29, Miller teaches the method of Claim 28, wherein receiving one or more voice impressions from a user comprises receiving a plurality of snippets of the one or more voice impressions (0028, words and phrases of script displayed as said by user in figure 4).

Consider claim 30, Miller teaches the method of Claim 29, wherein analyzing at least one of the voice impressions comprises analyzing each of the plurality of snippets of the at least one of the voice impressions (0028, figure 4, analysis and feedback based on words or phrases).

Consider claim 31, Miller teaches the method of Claim 30, wherein determining attributes of the at least one voice impression comprises determining attributes of one of the plurality of snippets of the at least one voice impression (0028, figure 4, analysis and feedback based on words or phrases).

Consider claim 32, Miller and McHale teach the method of Claim 31, wherein comparing the determined attributes to the desired attributes further comprises comparing the determined attributes of the one of the plurality of snippets of the at least .

Claims 34, 35, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller and Lewis as applied to claim 21 above, and further in view of Gupta et al. (US PAP 20160049094).

Consider claim 34, Miller and Lewis teach the method of Claim 21, but do not specifically teach wherein providing feedback to the user based on the comparison includes the recommendation of a training course.
In the same filed of voice analysis, Gupta teaches wherein providing feedback to the user based on the comparison includes the recommendation of a training course (0096, system may suggest specific lessons based on scores).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to suggest courses as taught by Gupta in the system of Miller and Lewis in order to increase user feedback and engagement (Gupta 0008-09).

Consider claim 35, Miller and Lewis teach the method of Claim 21, but do not specifically teach where providing feedback to the user based on the comparison includes an assessment of a proficiency level of the user .
In the same filed of voice analysis, Gupta teaches where providing feedback to the user based on the comparison includes an assessment of a proficiency level of the user (Figure 15a, 0125-26, user number scores are given, figure 15b, ratings such as good and excellent given).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to display proficiency scores as taught by Gupta in the system of Miller and Lewis in order to increase user feedback and engagement (Gupta 0008-09).

Consider claim 37, Miller and Lewis teach the method of Claim 21, but do not specifically teach wherein providing feedback to the user based on the comparison includes a recommendation to change the posture of the user.
In the same filed of voice analysis, Gupta teaches wherein providing feedback to the user based on the comparison includes a recommendation to change the posture of the user (0074, posture tracked and rated for feedback).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to analyze posture as taught by Gupta in the system of Miller and Lewis in order to increase user feedback and engagement (Gupta 0008-09).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655